EIGHTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT

EIGHTH AMENDMENT, dated as of February 28, 2005 (the "Amendment"), to the Loan
and Security Agreement dated as of April 13, 2001, as amended by the First
Amendment dated as of August 3, 2001, the Second Amendment dated as of May 24,
2002, the Third Amendment dated as of November 18, 2002, the Fourth Amendment
dated as of March 3, 2003, the Fifth Amendment dated as of December 31, 2003,
the Sixth Amendment dated as of June 29, 2004 and the Seventh Amendment dated as
of September 15, 2004 (the "Loan Agreement"), by and among (i) LSB INDUSTRIES,
INC., a Delaware corporation (the "Parent"), THERMACLIME, INC., an Oklahoma
corporation formerly known as ClimaChem, Inc. ("ThermaClime"), and each of the
Subsidiaries of ThermaClime identified on the signature pages thereof (such
Subsidiaries, together with ThermaClime, each a "Borrower", and collectively,
the "Borrowers"), (ii) the lenders identified on the signature pages thereof
(each a "Lender" and collectively the "Lenders") and (iii) WELLS FARGO FOOTHILL,
INC., a California corporation formerly known as Foothill Capital Corporation,
as the arranger and administrative agent for the Lenders (the "Agent").

WHEREAS, the Borrowers desire to (i) extend the term of the Loan Agreement until
April 13, 2009, (ii) to insert a line of credit pursuant to which the Borrowers
may be able to receive loans from the Lenders to finance the Borrowers' capital
expenditures and (iii) amend certain other terms and conditions of the Loan
Agreement hereafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 1. Capitalized Terms. All capitalized terms used in this Amendment (including,
    without limitation, in the recitals hereto) and not otherwise defined shall
    have their respective meanings set forth in the Loan Agreement.

 2. Definitions in the Loan Agreement. Section 1.1 of the Loan Agreement is
    hereby amended as follows:
    
     a. The definition of the term "Applicable Prepayment Premium" is hereby
        amended in its entirety to read as follows:
        
        "'Applicable Prepayment Premium' means, as of any date of determination,
        an amount equal to (a) during the period of time from and after the
        Closing Date up to the date that is the fifth anniversary of the Closing
        Date, 3% times the sum of (i) the Maximum Revolver Amount, plus (ii) the
        outstanding principal balance of the Term Loan on the date immediately
        prior to the date of determination, (b) during the period of time from
        and including the date that is the fifth anniversary of the Closing Date
        up to the date that is the sixth anniversary of the Closing Date, 2%
        times the sum of (i) the Maximum Revolver Amount, plus (ii) the
        outstanding principal balance of the Term Loan on the date immediately
        prior to the date of determination, and (c) during the period of time
        from and including the date that is the sixth anniversary of the Closing
        Date up to the date that is the seventh anniversary of the Closing Date,
        1% times the sum of (i) the Maximum Revolver Amount, plus (ii) the
        outstanding principal balance of the Term Loan on the date immediately
        prior to the date of determination; and (d) during the period of time
        from and including the date that is the seventh anniversary of the
        Closing Date and prior to the Maturity Date, 0% times the sum of (i) the
        Maximum Revolver Amount, plus (ii) the outstanding principal balance of
        the Term Loan on the date immediately prior to the date of
        determination."
         
        
        The definition of the term "Base Rate Margin" is hereby amended by
        deleting the number "2" and inserting the number "0.75" in lieu thereof.
         
        
        The definition of the term "Borrowing" is hereby amended in its entirety
        to read as follows:
        
        "'Borrowing' means a borrowing hereunder of Advances made on the same
        day by the Lenders (or Agent on behalf thereof), or by Swing Lender in
        the case of a Swing Loan, or by Agent in the case of an Agent Advance,
        or a Term Loan, as the case may be."
         
        
        A definition of the term "Capital Assets" is hereby inserted, in
        appropriate alphabetical order, to read as follows:
        
        "'Capital Assets' has the meaning set forth in Section 2.2."
         
        
        The definition of the term "Capital Lease Obligation" is hereby amended
        in its entirety to read as follows:
        
        "'Capitalized Lease Obligation' means any Indebtedness represented by
        obligations under a Capital Lease, but excluding all Indebtedness under
        any operating lease that is entered into between any Borrower and any of
        its Subsidiaries, as lessee, and any "related party" (as defined in
        paragraph 5 of Financial Accounting Standards Board Statement No. 13,
        "Accounting for leases (FAS13)") or Affiliate of such lessee, as lessor,
        that is required to be treated as capital lease obligations under GAAP,
        pursuant to FAS 13, as amended from time to time."
         
        
        The definition of the term "Dilution" is hereby amended in its entirety
        to read as follows:
        
        "'Dilution' means, as of any date of determination, a percentage, based
        upon the experience of the immediately prior 90 days, that is the result
        of dividing the Dollar amount of (a) bad debt write-downs, discounts,
        advertising allowances, credits, or other dilutive items with respect to
        the Accounts during such period, by (b) Borrowers' billings during such
        period plus the Dollar amount of clause (a)."
         
        
        The definition of the term "EBITDA" is hereby amended in its entirety to
        read as follows:
        
        "'EBITDA' means, with respect to any fiscal period, the result of
        (i) ThermaClime's and its Subsidiaries consolidated net earnings (or
        loss), minus (ii) the aggregate amount of all extraordinary gains of
        ThermaClime and its Subsidiaries for such period, plus (iii) the
        aggregate amount of (a) all extraordinary losses, interest expense,
        income taxes, and depreciation and amortization of ThermaClime and its
        Subsidiaries for such period and (b) other non-operating, non-cash, one
        time charges of ThermaClime and its Subsidiaries for such period, all as
        determined in accordance with GAAP."
         
        
        A definition of the term "Eighth Amendment Effective Date" is hereby
        inserted, in appropriate alphabetical order, to read as follows:
        
        "'Eighth Amendment Effective Date' means the date on which all of the
        conditions precedent to the effectiveness of Eighth Amendment to Loan
        Agreement dated as of February 28, 2005, by and among the Borrowers, the
        Lenders and the Agent have been fulfilled or waived."
         
        
        Paragraph (a) of the definition of the term "Eligible Accounts" is
        hereby amended in its entirety to read as follows:
        
        "(a) Accounts that the Account Debtor has failed to pay within 120 days
        of original invoice date or Accounts which are more than 60 days past
        due,"
         
        
        Paragraph (i) of the definition of the term "Eligible Accounts" is
        hereby amended in its entirety to read as follows:
        
        "(i) Accounts with respect to an Account Debtor whose total obligations
        owing to Borrowers exceed 10% (or, in the case of Carrier Corporation
        and Orica USA Inc., 20%) of all Eligible Accounts, to the extent of the
        obligations owing by such Account Debtor in excess of such percentage,"
         
        
        i. A definition of the term "Hard Cost" is hereby inserted, in
           appropriate alphabetical order, to read as follows:
        
        "'Hard Cost' means, with respect to each Capital Asset acquired by a
        Borrower, the cash purchase price paid by a Borrower for such Capital
        Asset less the aggregate amount of all soft costs (including, without
        limitation, all taxes, delivery and storage charges, installation
        charges and other charges added to such purchase price) included in the
        purchase price for such Capital Asset."
         
        
        Clause (c) of the definition of the term "Indebtedness" is hereby
        amended in its entirety to read as follows:
        
        "(c) all Capitalized Lease Obligations,"
         
        
        The definition of the term "LIBOR Rate Margin" is hereby amended by
        deleting the number "4.50" and inserting the number "2.00" in lieu
        thereof.
         
        
        The definition of the term "Term Loan Amount" is hereby amended in its
        entirety to read as follows:
        
        "'Term Loan Amount' means $7,500,000."
         
        
        The definition of the term "Term Loan Priority Collateral" is hereby
        amended in its entirety to read as follows:
    
    "'Term Loan Priority Collateral' means all Capital Assets acquired by a
    Borrower with proceeds of the Term Loan."
     
    
     1. Borrowing Base.
         
        
         a. Section 2.1(a) of the Loan Agreement is hereby amended in its
            entirety to read as follows:
            
            "(a) Subject to the terms and conditions of this Agreement, and
            during the term of this Agreement, each Lender with a Revolver
            Commitment agrees (severally, not jointly or jointly and severally)
            to make advances ("Advances") to Borrowers in an amount at any one
            time outstanding not to exceed such Lender's Pro Rata Share of an
            amount equal to the lesser of (i) the Maximum Revolver Amount less
            the Letter of Credit Usage or (ii) the Borrowing Base less the
            Letter of Credit Usage. For purposes of this Agreement, "Borrowing
            Base," as of any date of determination, shall mean the result of the
            following for all Borrowers:
            
            (A) the lesser of
            
            (1) 85% of the amount of Eligible Accounts of such Borrowers, less
            the amount, if any, of the sum of the Dilution Reserve, and
            
            (2) an amount equal to such Borrowers' Collections with respect to
            Accounts for the immediately preceding 75 day period, plus
            
            (B) the lowest of
            
            (1) $20,000,000, and
            
            (2) the sum of
            
            (x) the lesser of (i) 70% of the value of such Borrowers' Eligible
            Inventory, and (ii) 80% of the Net Orderly Liquidation Value of such
            Borrowers' Eligible Inventory, plus
            
            (y) the lesser of (i) 60% (or, in the case of Climate Control Raw
            Inventory, 65%) of the value of such Borrowers' Eligible Raw
            Inventory, and (ii) 80% of the Net Orderly Liquidation Value of such
            Borrowers' Eligible Raw Inventory, minus
            
            (C) the sum of (i) the Bank Product Reserve, and (ii) the aggregate
            amount of reserves, if any, established by Agent under
            Section 2.1(b)."
             
        
         b. Section 2.1(c) of the Loan Agreement is hereby amended by deleting
            the words "Inventory Reserves" and "Interest Reserve".
             
        
         c. Section 2.1(f) of the Loan Agreement is hereby amended by deleting
            the number "1,000,000" and inserting the number "2,000,000" in lieu
            thereof.
             
    
     2. CapEx Loans. Section 2.2 of the Loan Agreement is hereby amended in its
        entirety to read as follows:
        
        "2.2 CapEx Loans. Subject to the terms and conditions of this Agreement,
        and during the term of this Agreement, each Lender with a Term Loan
        Commitment may, in its sole discretion, make term loans (collectively,
        the "Term Loan") to Borrowers, after the Eighth Amendment Effective
        Date, in an aggregate principal amount at any one time outstanding not
        to exceed such Lender's Pro Rata Share of the Term Loan Amount. The
        proceeds of each Term Loan shall be used by a Borrower solely to fund a
        portion of the purchase price of assets ("Capital Assets") acquired by
        such Borrower after the Eighth Amendment Effective Date that, in
        accordance with GAAP, are or should be included in "property, plant and
        equipment" or in a similar fixed asset account on such Borrower's
        balance sheet. The maximum principal amount of each Term Loan shall not
        exceed 70% of the Hard Cost of the Capital Assets to be acquired by the
        Borrowers with a portion of the proceeds of such Term Loan. Each Term
        Loan shall be made in a minimum amount of $50,000. The outstanding
        unpaid principal balance and all accrued and unpaid interest under the
        Term Loan shall be due and payable on the date of termination of this
        Agreement, whether by its terms, by prepayment, or by acceleration. All
        amounts outstanding under the Term Loan shall constitute Obligations.
        Any principal amount of the Term Loan which is repaid or prepaid by
        Borrowers may be reborrowed pursuant to the terms hereof. Borrowers may,
        at any time, prepay all or a portion of the Term Loan without penalty or
        premium."
         
        
        Borrowing Procedures. Section 2.3(a) of the Loan Agreement is hereby
        amended in its entirety to read as follows:
        
        "(a) Procedure for Borrowing. Each Borrowing shall be made by an
        irrevocable written request by an Authorized Person delivered to Agent,
        which notice must be received by Agent no later than 10:00 a.m.
        (California time) on the Business Day prior to the date that is the
        requested Funding Date in the case of a request for an Advance
        specifying (i) the amount of such Borrowing, (ii) the requested Funding
        Date, which shall be a Business Day; provided, however, that in the case
        of a request for Swing Loan in an amount of $6,000,000, or less, such
        notice will be timely received if it is received by Agent no later than
        10:00 a.m. (California time) on the Business Day that is the requested
        Funding Date, and (iii) in the case of a Borrowing consisting of a Term
        Loan, the Capital Assets proposed to be financed with the proceeds of
        such Term Loan together with the Hard Cost of such Capital Assets, the
        invoices pertaining to such Capital Assets and any other information or
        documents reasonably requested by Agent that pertain to such Capital
        Assets. At Agent's election, in lieu of delivering the above-described
        written request, any Authorized Person may give Agent telephonic notice
        of such request by the required time, with such telephonic notice to be
        confirmed in writing within 24 hours of the giving of such notice."
         Letter of Credit Fee. Section 2.6(b) of the Loan Agreement is hereby
        amended by deleting "2.75%" and inserting "1.00%" in lieu thereof.
          Default Rate. Section 2.6(c) of the Loan Agreement is hereby amended
        by deleting the number "4" in subsections (i) and (ii) and, in each
        instance, inserting the number "2" in lieu thereof.
          Credit Payments; Float Charge. Section 2.8 of the Loan Agreement is
        hereby amended in its entirety to read as follows:
        
        "2.8 Crediting Payments. The receipt of any payment item by Agent
        (whether from transfers to Agent by the Cash Management Banks pursuant
        to the Cash Management Agreements or otherwise) shall not be considered
        a payment on account unless such payment item is a wire transfer of
        immediately available federal funds made to the Agent's Account or
        unless and until such payment item is honored when presented for
        payment. Should any payment item not be honored when presented for
        payment, then Borrowers shall be deemed not to have made such payment
        and interest shall be calculated accordingly. Anything to the contrary
        contained herein notwithstanding, any payment item shall be deemed
        received by Agent only if it is received into the Agent's Account on a
        Business Day on or before 11:00 a.m. (California time). If any payment
        item is received into the Agent's Account on a non-Business Day or after
        11:00 a.m. (California time) on a Business Day, it shall be deemed to
        have been received by Agent as of the opening of business on the
        immediately following Business Day."
         
        
        Audit, Appraisal, and Valuation Charges. Section 2.11(c) of the Loan
        Agreement is hereby amended in its entirety to read as follows:
        
        "(c) For the separate account of each member of the Lender Group, audit,
        appraisal, and valuation fees and charges as follows, (i) a fee of $850
        per day, per auditor, plus out-of-pocket expenses for each financial
        audit of a Borrower performed by personnel employed by Agent and each
        Lender that accompanies Agent's personnel in connection with such
        financial audit conducted by Agent, (ii) if implemented, for the sole
        account of the Agent, a one time charge of $3,000 plus out-of-pocket
        expenses for expenses for the establishment of electronic collateral
        reporting systems, (iii) a fee of $1,500 per day per appraiser, plus
        out-of-pocket expenses, for each appraisal of the Collateral consisting
        of Inventory and Capital Assets performed by personnel employed by
        Agent, provided, that, in the absence of a continuing Event of Default,
        the Borrowers shall not be obligated to pay for more than one (1)
        appraisal in any 12 month period, and (iv) the actual charges paid or
        incurred by the Agent (and, subject to clause (i) above, each Lender) if
        it elects to employ the services of one or more third Persons to perform
        financial audits of Borrowers, to appraise the Collateral, or any
        portion thereof, or to assess a Borrower's business valuation."
        
        Letter of Credit. Section 2.12(a)(i) of the Loan Agreement is hereby
        amended in its entirety to read as follows:
        
        "(i) the Letter of Credit Usage would exceed the Borrowing Base less the
        amount of outstanding Advances, or"
         
        
        Term. Section 3.4 of the Loan Agreement is hereby amended by deleting
        the date "April 13, 2005" and inserting the date "April 13, 2009" in
        lieu thereof.
         
        
        Material Adverse Change. Section 3.3(d) of the Loan Agreement is hereby
        amended in its entirety to read as follows: "[intentionally omitted]".
        The last sentence of Section 5.11 of the Loan Agreement is hereby
        deleted in its entirety.
         
        
        Minimum Availability. Section 7.21 of the Loan Agreement is hereby
        amended in its entirety to read as follows:
        
        "7.21 Minimum Availability. Fail to maintain positive Excess
        Availability immediately after giving effect to all payments
        (irrespective of whether such payments represent principal, interest or
        fees) in respect of the ThermaClime Notes that are due and payable by
        ThermaClime and the other Borrowers at any time."
         Financial Covenants. Section 7.20 of the Loan Agreement is hereby
        amended as follows:
         
         a. Minimum EBITDA. Section 7.20(a)(i) is hereby amended in its entirety
            to read as follows:
            
            "(i) Minimum EBITDA. EBITDA, measured on a fiscal quarter-end basis,
            of not less than the required amount set forth in the following
            table for the applicable period set forth opposite thereto;
            
             
            
            Applicable Amount
            
            Applicable Period
            
            $16,138,353
            
            For the 12 month period ending March 31, 2005
            
            $17,746,116
            
            For the 12 month period ending June 30, 2005
            
            $13,699,825
            
            For the 12 month period ending September 30, 2005
            
            $16,035,278
            
            For the 12 month period ending December 31, 2005
        
        Borrowers' EBITDA for the 12 month period ending each fiscal quarter
        after December 31, 2005 shall not be less than the greater of (x)
        $16,035,278 and (y) 85% of Borrowers' projected EBITDA for such period
        as set forth in the Projections delivered to Agent in accordance with
        Section 6.3(c), which Projections are in form and substance acceptable
        to Agent; provided, that if Agent and Borrowers cannot agree on the
        EBITDA covenant number based upon Borrowers' projected EBITDA, for
        purposes of this Section 7.20(a)(i), Borrowers' EBITDA for such 12 month
        period shall be determined by Agent in its Permitted Discretion and
        shall not be less than $16,035,278."
         
        
        Capital Expenditures. Section 7.20(b)(i) is hereby amended in its
        entirety to read as follows:

"(i) Capital Expenditures. Capital expenditures, measured on a fiscal
quarter-end basis, in excess of $11,240,000 for the trailing twelve (12) month
period, excluding up to $4,500,000 of capital expenditures made by Borrowers
during the 2005 fiscal year to repair and replace equipment damaged directly or
indirectly by a fire at the El Dorado Nitric Acid Plant but only to the extent
such capital expenditures are paid for from insurance proceeds."
 

Lenders' Commitment Schedule. Schedule C-1 to the Loan Agreement is hereby
amended in its entirety to read as set forth in Annex I to this Amendment.
 

Schedule T-1. Schedule T-1 to the Loan Agreement is hereby eliminated in its
entirety.
 

Conditions Precedent. The effectiveness of this Amendment is subject to the
fulfillment, in a manner satisfactory to the Agent, of each of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being herein called the "Eighth Amendment Effective Date"):
 

 a. Representations and Warranties; No Event of Default. The representations and
    warranties contained herein, in Section 5 of the Loan Agreement and in each
    other Loan Document and certificate or other writing delivered to the Agent
    or any Lender pursuant hereto on or prior to the Eighth Amendment Effective
    Date shall be correct in all material respects on and as of the Eighth
    Amendment Effective Date as though made on and as of such date, except to
    the extent that such representations and warranties (or any schedules
    related thereto) expressly relate solely to an earlier date (in which case
    such representations and warranties shall be true and correct in all
    material respects on and as of such date); and no Default or Event of
    Default shall have occurred and be continuing on the Eighth Amendment
    Effective Date or would result from this Amendment becoming effective in
    accordance with its terms.
     

 b. Delivery of Documents. The Agent shall have received on or before the Eighth
    Amendment Effective Date the following, each in form and substance
    satisfactory to the Agent and, unless indicated otherwise, dated the Eighth
    Amendment Effective Date:
    
    i.   counterparts of this Amendment duly executed by the Borrowers, the
         Agent and the Lenders; and
    
    ii.  an amendment to the Fee Letter duly executed by the Borrowers and the
         Agent; and
    
    iii. such other agreements, instruments, approvals, opinions and other
         documents as the Agent may reasonably request from the Borrowers.
          

 c. Amendment Fee. The Borrowers shall have paid to the Agent, for the benefit
    of the Lenders, in immediately available funds, a fully earned and
    nonrefundable amendment fee equal to $225,000, the payment of which shall be
    effected by Agent charging such fee to Borrowers' Loan Account.
     

 d. Proceedings. All proceedings in connection with the transactions
    contemplated by this Amendment, and all documents incidental thereto, shall
    be satisfactory to the Agent and its special counsel, and the Agent and such
    special counsel shall have received from the Borrowers all such information
    and such counterpart originals or certified copies of documents, and such
    other agreements, instruments, approvals, opinions and other documents, as
    the Agent or such special counsel may reasonably request.
     

Representations and Warranties. Each Borrower hereby represents and warrants to
the Agent and the Lenders as follows:
 

 a. Representations and Warranties; No Event of Default. The representations and
    warranties herein, in Section 5 of the Loan Agreement and in each other Loan
    Document and certificate or other writing delivered to the Agent or any
    Lender pursuant hereto on or prior to the Amendment Effective Date are
    correct in all material respects on and as of the Eighth Amendment Effective
    Date as though made on and as of such date, except to the extent that such
    representations and warranties (or any schedules related thereto) expressly
    relate solely to an earlier date (in which case such representations and
    warranties are true and correct in all material respects on and as of such
    date); and no Default or Event of Default has occurred and is continuing on
    the Eighth Amendment Effective Date or would result from this Amendment
    becoming effective in accordance with its terms.
     

 b. Organization, Good Standing, Etc. Each Borrower (i) is a corporation duly
    organized, validly existing and in good standing under the laws of the state
    of its organization, (ii) has all requisite power and authority to execute,
    deliver and perform this Amendment and the other Loan Documents to which it
    is a party being executed in connection with this Amendment, and to perform
    the Loan Agreement, as amended hereby, and (iii) is duly qualified to do
    business and is in good standing in each jurisdiction in which the character
    of the properties owned or leased by it or in which the transaction of its
    business makes such qualification necessary except where the failure to be
    so qualified reasonably could not be expected to have a Material Adverse
    Change.
     

 c. Authorization, Etc. The execution, delivery and performance by each Borrower
    of this Amendment, and the performance by each Borrower of the Loan
    Agreement, as amended hereby, (i) have been duly authorized by all necessary
    action on the part of such Borrower, (ii) do not and will not contravene
    such Borrower's charter or by-laws, any applicable law or any material
    contractual restriction binding on or otherwise affecting it or any of its
    properties, (iii) do not and will not result in or require the creation of
    any Lien (other than pursuant to any Loan Document) upon or with respect to
    any of its properties, and (iv) do not and will not result in any
    suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
    license, authorization or approval applicable to its operations or any of
    its properties.
     

Miscellaneous.
 

 a. Continued Effectiveness of the Loan Agreement. Except as otherwise expressly
    provided herein, the Loan Agreement and the other Loan Documents are, and
    shall continue to be, in full force and effect and are hereby ratified and
    confirmed in all respects, except that on and after the Eighth Amendment
    Effective Date (i) all references in the Loan Agreement to "this Agreement",
    "hereto", "hereof", "hereunder" or words of like import referring to the
    Loan Agreement shall mean the Loan Agreement as amended by this Amendment,
    and (ii) all references in the other Loan Documents to which any Borrower is
    a party to the "Loan Agreement", "thereto", "thereof", "thereunder" or words
    of like import referring to the Loan Agreement shall mean the Loan Agreement
    as amended by this Amendment. Except as expressly provided herein, the
    execution, delivery and effectiveness of this Amendment shall not operate as
    an amendment of any right, power or remedy of the Lender under the Loan
    Agreement or any other Loan Document, nor constitute an amendment of any
    provision of the Loan Agreement or any other Loan Document.
     

 b. Counterparts. This Amendment may be executed in any number of counterparts
    and by different parties hereto in separate counterparts, each of which
    shall be deemed to be an original, but all of which taken together shall
    constitute one and the same agreement.
     

 c. Headings. Section headings herein are included for convenience of reference
    only and shall not constitute a part of this Amendment for any other
    purpose.
     

 d. Governing Law. This Amendment shall be governed by, and construed in
    accordance with, the law of the State of New York.
     

 e. Costs and Expenses. The Borrowers jointly and severally agree to pay on
    demand all reasonable fees, costs and expenses of the Agent and each Lender
    in connection with the preparation, execution and delivery of this Amendment
    and the other related agreements, instruments and documents.
     

 f. Amendment as Loan Document. Each Borrower hereby acknowledges and agrees
    that this Amendment constitutes a "Loan Document" under the Loan Agreement.
    Accordingly, it shall be an Event of Default under the Loan Agreement (i) if
    any representation or warranty made by a Borrower under or in connection
    with this Amendment shall have been untrue, false or misleading in any
    material respect when made or (ii) if Borrowers fail to perform, keep, or
    observe any term, provision, condition, covenant, or agreement contained in
    this Amendment.
     

 g. Waiver of Jury Trial. EACH BORROWER, THE AGENT AND THE LENDERS HEREBY
    IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
    CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE
    TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
    BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

Borrowers:

THERMACLIME, INC. (formerly known as ClimaChem, Inc.), an Oklahoma corporation

By: ______________________________________
Title:

CHEROKEE NITROGEN COMPANY,
a Oklahoma corporation

By: ______________________________________
Title:

CLIMATE MASTER, INC.,
a Delaware corporation

By: ______________________________________
Title:

CLIMATECRAFT, INC.,
an Oklahoma corporation

By: ______________________________________
Title:

CLIMACOOL, CORP.,
an Oklahoma corporation

By: ______________________________________
Title:

INTERNATIONAL ENVIRONMENTAL CORPORATION, an Oklahoma corporation

By: ______________________________________
Title:

ACP INTERNATIONAL, LIMITED,
an Oklahoma corporation

By: ______________________________________
Title:

KOAX CORP., an Oklahoma corporation

By: ______________________________________
Title:

LSB CHEMICAL CORP.,
an Oklahoma corporation

By: ______________________________________
Title:

XPEDIAIR, INC.,
an Oklahoma corporation

By: ______________________________________
Title:

EL DORADO CHEMICAL COMPANY,
an Oklahoma corporation

By: ______________________________________
Title:

CHEMEX I CORP.,
an Oklahoma corporation

By: ______________________________________
Title:

TRISON CONSTRUCTION, INC.,
an Oklahoma corporation

By: ______________________________________
Title:

CHEMEX II CORP.,
an Oklahoma corporation

By: ______________________________________
Title:

Agent and Lender:

WELLS FARGO FOOTHILL, INC.,
a California corporation

By: ______________________________________
Title:

Lender:

CONGRESS FINANCIAL CORPORATION (SOUTHWEST),
a Texas corporation

By: ______________________________________
Title:

ANNEX I



Schedule C-1

Commitments

Lender

Revolver Commitment

Term Loan
Sub-facility
Commitment*

Total Commitment

Wells Fargo Foothill, Inc.

$30,000,000

$4,500,000

$30,000,000

Congress Financial Corporation (Southwest)

$20,000,000

$3,000,000

$20,000,000

All Lenders

$50,000,000

$7,500,000

$50,000,000

* The Term Loan Commitment is a sub-facility of the Revolver Commitment.